Exhibit 10.36
(NOVELIS LOGO) [g19574g1957401.gif]
DEBU BHATTACHARYA
VICE-CHAIRMAN
April 11, 2009                                        
                                                                          &nbs
p;      Personal & Confidential
Mr. Philip Martens
747 Country Club Road
Ann Arbor Michigan 48105
Dear Mr. Martens,
I am pleased to offer you an assignment in the Novelis corporate headquarters,
as President & Chief Operating Officer. This position will initially be based in
Atlanta, Georgia but can be relocated to any other location based on business
needs. You report to Mr. Debu Bhattacharya, MD Hindalco Industries Ltd. and Vice
Chairman of Novelis Inc. The initial terms and conditions applicable to your
appointment to this position are as follows:

1.   Position Title       President & Chief Operating Officer with Novelis Inc.
  2.   Starting Date       The effective date of this position will be April 16,
2009 or an earlier date mutually agreeable between us.   3.   Base Salary      
The position of President & Chief Operating Officer will have an initial base
salary of $700,000 annually. Currently Novelis has two pay periods per month.
Your next salary review will be in July 2010.   4.   Annual Incentive Plan      
In addition to base salary, this position also includes participation in
Novelis’ annual incentive plan. The target payout for your position will be 90%
of your base salary annually i.e. $630,000. The performance measures for this
plan are based on Novelis business performance objectives. The performance
measures, as of today, are EBITDA, free cash flow and EHS. Depending on the
level of the results, the actual bonus for the year pro-rated for service could
be as high as two times target or as low as zero. However, for the first year
ending March 2010, 50% of the target amount is guaranteed.

Aditya Birla Novelis
Aditya Birla Centre, S.K.Ahire Marg, Worli, Bombay — 400 030
Telephone: +91 22 66525499 Fax: +91 22 66525802

 



--------------------------------------------------------------------------------



 



    Please note that you are eligible for AIP, only after completing a full
performance year. For details of the AIP Plan, please refer to the relevant
employee communication document issued by Novelis.   5.   Long Term Incentive
Plan (LTIP)       You will be eligible to participate in the Novelis LTIP. The
target opportunity for your level is $2,000,000 annualized. We anticipate making
a LTIP grant for FY 2010 in the form of stock appreciation rights (SARs) based
on Hindalco common shares. It is also anticipated that the SARs will vest over a
period of four years at the rate of 25% per year, subject to meeting performance
requirements linked to Operating EBITDA results.       The cash payout per SAR,
shall be limited to 2.5 times the target opportunity per SAR if exercised within
one year of vesting or 3 times the target opportunity per SAR if exercised after
first year of vesting.   6.   Benefits       Novelis provides a wide range of
benefits which are described in the attached Novelis Benefits Overview as well
as an annual company paid executive physical examination. Benefits include:

  t   Savings and Retirement     t   Life insurance.     t   Medical and
prescription drug plan for you and your eligible dependents.     t   Dental
coverage for you and your eligible dependents.     t   Short-Term Disability.  
  t   Long-Term Disability.     t   Business Travel and Accident Insurance.    
t   Flex Perks — You will receive an annual stipend of $11,500, minus required
deductions, paid to you over 12 months. This amount is intended for your
personal use for club memberships, tax preparation services, professional
financial services, or as you may choose. The company does not otherwise pay
club dues and/or other services.

7.   Relocation       The company will pay for the following for your relocation
to Atlanta, Georgia:

  (a)   Miscellaneous relocation allowance in the net amount of $60,000.     (b)
  For the first four months up to $3000 per month towards single accommodation
or family accommodation of up to $5000 per month.     (c)   Return trips (for
you or your spouse) in economy class twice per month during the first four
months.

2



--------------------------------------------------------------------------------



 



  (d)   Closing costs associated with sale of home — 50% of costs including
realtors’ cost/loss on sale will be reimbursed at actuals up to a maximum of
$50,000.     (e)   Relocation of household goods to the Atlanta area will be
reimbursed at actuals up to two containers by land/sea.     (f)   Federal and
state income tax preparation for the year of your move.

8.   Vacation Entitlement       You will be entitled to 20 days of vacation for
the calendar year 2009. Thereafter, your vacation entitlement will be governed
by Novelis’ vacation policy but will be no less than 25 days annually. You will
also be entitled to the paid holidays in Novelis’ 2009 published holiday
schedule for the Atlanta office which includes nine (9) scheduled holidays and
two (2) personal days.   9.   Company Vehicle       You will be eligible to
participate in the company leased vehicle program. The company will pay the
lease cost for a vehicle of your choosing to a maximum of $37,000 capitalized
cost. Fuel, maintenance, registration and insurance expenses are paid by the
company. In accordance with IRS regulations, use of a company provided vehicle
for personal use is a taxable benefit to you. Alternatively, you may elect to
receive an additional $1,000 a month gross pay should you decide not to have a
company vehicle.   10.   Change in Control       Novelis will provide you with a
separate Agreement that provides protection in the event of a Change in Control.
  11.   Severance and Other Termination Benefits       You shall be entitled to
severance and other benefits if the Company terminates your employment other
than for Cause or you terminate your employment for Good Reason defined as
follows:

      “Cause” means only (i) your conviction of any crime (whether or not
involving the Company) constituting a felony in the applicable jurisdiction;
(ii) willful and material violation of the Company’s policies, including, but
not limited to, those relating to sexual harassment and confidential
information; (iii) willful misconduct in the performance of your duties for the
Company; or (iv) willful failure or refusal to perform your material duties and
responsibilities which is not remedied within ten (10) days after written demand
from the board of directors to remedy such failure or refusal.

3



--------------------------------------------------------------------------------



 



      “Good Reason” means any of the following if it shall occur without your
express written consent: (i) a material reduction in your position, duties,
reporting relationships, responsibilities, authority, or status with the
Company; (ii) a reduction in your base salary and target short term and long
term incentive opportunities in effect on the date hereof or as the same may be
increased from time to time during the term of this Agreement; or (iii) any
failure of the Company to comply with its obligations under this Agreement, in
each case which is not remedied within ten (10) days after written demand by you
to remedy such reduction or failure.

Your right to receive severance and benefits shall be subject to the terms and
conditions of the Company’s release from and waiver by you of claims,
non-compete agreement and non-solicitation agreement for executive employees. No
payments or benefits shall be paid unless you execute such release and waiver of
claims, non-compete agreement and non-solicitation agreement. The release shall
not release your right to receive indemnification and defense from the Company
for any claims arising out of the performance of your duties on behalf of the
Company. Termination of employment due to Cause, Death, Disability or Retirement
at any time shall not give rise to any rights to compensation.
(a) Severance Pay. The Company shall pay a lump sum cash amount equal to: [A x
(B + C)] - D, where
“A” equals a multiplier of 2.0;
“B” equals your annual base salary (including all amounts of such base salary
that are voluntarily deferred under any qualified and non-qualified plans of the
Company) determined at the rate in effect as of the date of such termination of
employment;
“C” equals your target short term incentive opportunity for the calendar year in
which the termination occurs; and
“D” equals the amount of severance payments, if any, paid or payable to you by
the Company other than pursuant to this Agreement; it being expressly understood
that the purpose of this deduction is to avoid any duplication of payments to
you.
(b) Other Benefits.
(i) If you are not eligible for retiree medical benefits and are covered under
the Company’s group health plan at the time of your termination of employment,
the Company shall pay an additional lump sum cash amount for the purpose of
assisting you with the cost of post-employment medical continuation coverage
equal to: (C x M) / (1 — T), where
“C” equals the full monthly COBRA premium charged for coverage under the
Company’s group medical plan at your then current level of coverage;

4



--------------------------------------------------------------------------------



 



“M” equals twelve (12) months; and
“T” equals an assumed tax rate of 40%.
(ii) To the extent available, you shall be entitled to continue coverage under
the Company’s group life plan for a period of twelve (12) months at your
pre-termination level of coverage.
(iii) You shall be entitled to twelve (12) months of additional credit for
benefit accrual and contribution allocation purposes including credit for age,
service and earnings prorated over twelve (12) months under the Company’s
tax-qualified and non-qualified pension, savings or other retirement plans;
provided that if applicable provisions of the Code prevent payment in respect of
such credit under the Company’s tax-qualified plans, such payments shall be made
under the Company’s non-qualified plans.
(iv) To the extent you are not already fully vested under the Company’s
tax-qualified and non-qualified retirement pension, savings and other retirement
plans, you shall become 100% vested under such plans; provided that if
applicable provisions of the Code prevent accelerated vesting under the
Company’s tax-qualified plans, an equivalent benefit shall be payable under the
Company’s non-qualified plans.
Notwithstanding the foregoing provisions of this paragraph 11 or any other
provision in this Agreement, if you are a “specified employee” within the
meaning of Code Section 409A, then all payments under this Agreement shall be
delayed for a period of six (6) months to the extent required by Section 409A.
Should you decide to voluntarily separate from the company you will have to give
the company a 3 month notice and will not be entitled to any of the payments in
this paragraph 11.
12. Code Section 409A
To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and the applicable U.S. Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any
regulations or other guidance that may be issued after the effective date of
this Agreement. Notwithstanding any provision of the Agreement to the contrary,
the Company may adopt such amendments to the Agreement or adopt other policies
and procedures, or take any other actions, that the Company determines is
necessary or appropriate to exempt the Agreement from Section 409A and/or
preserve the intended tax treatment of the benefits provided hereunder, or to
comply with the requirements of Section 409A and related U.S. Treasury guidance,
as long as such changes do not reduce the overall compensation.

5



--------------------------------------------------------------------------------



 



13.   Non-Competition   13.1   Competing Entities: In this Agreement, “Competing
Entities” includes any entity whose major business operations consist of
manufacturing or recycling of aluminum, alumina, or downstream rolled aluminum
products.   13.2   Competitive Activities: You covenant and agree that, while
employed with the Company and for 24 months thereafter, you shall not, directly
or indirectly, in any manner whatsoever including, without limitation, either
individually, or in partnership, jointly or in conjunction with any other
person, or as employee, principal, agent, consultant, director, shareholder,
lender or otherwise:

  (a)   be engaged actively in or by any Competing Entities in order to provide
products or services similar to the products and services provided by the
Company;     (b)   have any financial or other interest including, without
limitation, an interest by way of royalty or other compensation arrangements, in
or in respect of any Competing Entities, excluding the ownership of not more
than 5% of the issued shares of any such Competing Entities, the shares of which
are listed on a recognized stock exchange or traded in the over-the-counter
market; or     (c)   advise, lend money to or guarantee the debts or obligations
of any Competing Entities.

14.   Non-Solicitation   14.1   Customers and Suppliers: You covenant and agree
that, while employed with the Company and for 24 months thereafter, you will
not, in any manner, directly or indirectly, by any means, in any capacity, in
order to direct away from the Company, approach, solicit, or contact any
customers or suppliers of the Company who have actively done business with the
Company in the preceding 24 months, or any prospective customer or supplier that
the Company approached, solicited or contacted in the preceding 24 months, or
attempt to do any of the foregoing, in order to offer or obtain services or
products that compete with the business of the Company (or any material part
thereof) as conducted at the time of the cessation of the your employment or
during the twelve-month period prior to such date or contemplated to be carried
on in its most recent annual business plan.   14.2   Employees: You covenant and
agree that, while employed with the Company and for 24 months thereafter, you
will not induce or solicit, or attempt to induce or solicit, or assist any
person to induce or solicit, any management or higher employee, contractor or
advisor of the Company, or assist or encourage any management or higher
employee, contractor or advisor of the Company, to accept employment or
engagement elsewhere that competes with the business of the Company (or any
material part thereof) as conducted at the time of the cessation of your
employment or any other business conducted by the Company

6



--------------------------------------------------------------------------------



 



    during the twelve-month period prior to such date or contemplated to be
carried on in its most recent annual business plan.

15.   Governing Law

This letter agreement shall be governed by, and shall be construed in accordance
with, the internal laws (and not the laws of conflicts) of the State of Georgia.

16.   This offer is conditional upon all of the following:

(a)   Your passing a pre-placement drug screen test to ensure your suitability
for the required tasks. Information about the drug screen test is enclosed.  
(b)   Completion of an Employment Application. Please complete and return the
enclosed Employment Application with your signed copy of this offer letter. The
employment application is for internal data collection purposes only.   (c)   In
order for the Company to comply with the Immigration Reform and Control Act of
1986, you must provide documentation of your identity and legal eligibility for
employment by Novelis in the United States. You must bring this documentation
with you on your first day of employment.   (d)   This offer/future employment
is further contingent upon your maintaining your Employment Authorization in the
United States with the Immigration and Naturalization Service. You will be
required to annually show proof of renewal of the Employment Authorization.

17.   No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
  (a)   You shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by you as the result of employment by
another employer after your termination of employment, or otherwise.   (b)   The
provisions of this Agreement, and any payment provided for hereunder, shall not
reduce any amounts otherwise payable, or in any way diminish your existing
rights, or rights which would accrue solely as a result of the passage of time,
under any employee benefit plan or arrangement providing retirement benefits or
health, life, disability or similar welfare benefits.   18.   Successor to the
Company.

The Company will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to absolutely and unconditionally assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession or
assignment had taken place.

7



--------------------------------------------------------------------------------



 



Any failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession or assignment shall entitle you to
terminate your employment for Good Reason.

19.   Indemnification.

The Company will provide full indemnification to the maximum extent permitted
under the Company’s by-laws and applicable law. The Company shall maintain
directors and officers liability insurance coverage in an amount reasonably
anticipated to satisfy such indemnification during your employment and at all
times thereafter for the duration of any period of limitations during which any
action may be brought against you.

20.   General.   20.1   All the information in this letter, including
eligibility for participation in compensation and benefit plans, is subject to
the terms of the applicable plan documents and policies, which are subject to
change during the normal course of Novelis business, but shall not result in an
overall reduction of your compensation or terms and conditions of your
employment. Your employment at Novelis is “at-will” and either you or Novelis
may decide to terminate the employment relationship at any time and for any
reason, except as provided by law. The terms of this letter, therefore, do not
and are not intended to create either an express or implied contract of
employment with Novelis for any particular duration.   20.2   In carrying out
the Company’s business, employees often learn confidential or proprietary
information about the Company, its customers, suppliers, or joint venture
parties. Employees must maintain the confidentiality of all information so
entrusted to them, except when disclosure is authorized or legally mandated.
Confidential or proprietary information of the Company, and of other companies,
includes any non-public information that would be harmful to the relevant
company or useful or helpful to competitors if disclosed. You will find more
information about this in the Code of Conduct. By signing below, you acknowledge
you have received a copy of the Novelis/Aditya Birla Group Code of Conduct. You
are also required to complete the Novelis Inc. Employee Information Agreement.
Please return the enclosed Novelis Inc. Employee Information Agreement with your
signed copy of this offer letter.

I trust the above is acceptable to you. If you have any questions about the
offer, please feel free to contact me.
If you agree with the above, please sign and return a copy of this letter to me
by April 13, 2009.

8



--------------------------------------------------------------------------------



 



On behalf of Novelis, I look forward to welcoming you to our team.
Sincerely,
/s/ Debu Bhattacharya
Debu Bhattacharya
Vice Chairman

         
Accepted:
  /s/ Philip R. Martens    
 
       
 
  (name & signature)    
 
       
Date:
       
 
       

9